Title: To James Madison from William Eaton, 22 March 1803
From: Eaton, William
To: Madison, James


					
						Sir,
						At Sea March 22d. 1803.
					
					The reflection herewith enclosed was not intended to be communicated: it being but an occurrence of ideas which occupied my mind on the passage from Tunis to Algiers, and which I noted by way of memorandum.  
					On Mr. OBrien’s coming on board, he seemed somewhat surprised at seeing me.  I stated to him, as correctly as possible in a few words, the cause and manner of my leaving Tunis.  He said it was a premeditated thing with the Sapatapa, and mentioned a circumstance by way of evidence, which I requested him to put on paper, as follows.
					"This will certify that in October 1802 a respectable Jew merchant from Tunis declared to me and in presence of Bocris and Busnahs of Algiers and also in presence of Captain Morris that the Sapatapa or Tunisian Minister had declared to said Jew that he would work the destruction of the American Consul at Tunis.  
					Given under my hand this 20th. day of March 1803.
					(signed) Richard OBrien."
					After some conversation he resumed the pen and wrote the following.  "N. B.  The Jew further added that the Sapatapa said he was determined to have an American Consul more pliable to his views."
					signed OBrien.
					This certificate of the Sapatapas declaration corroborates so forceably the conclusions I had formed on the Subject that I feel it a duty I owe myself to let them appear, though I do not think them forming suitable matter for an official communication  I therefore use the freedom, which I pray you will pardon to submit them for your private perusal.
					If the Sapatapa meditated my destruction he has defeated his own designs by letting me get out of his hands.  But this was done in a gust of passion, of which, I hope, he may have cause to repent.  It has long since been told me that this minister swore he would make me pay for all damages resulting from the impediments I had thrown in the way of his commerce to Tripoli.  His conduct towards me has corresponded with this oath. It is presuming far on the submissive temper of the United States to concieve the idea that Government will be careful to search out a man with a disposition and manners altogether pliable to the views of the catamite of the Bey of Tunis in order to maintain a good understanding with the sordid thieves!  It is not however a precedent.  The Minister may again quote to US the example of Spain.  I have the honor to be with much respect, Sir, your most obedient and very humble servant
					
						William Eaton
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
